

EXHIBIT 10.5
 
SECURITIES PURCHASE AGREEMENT
 
This Securities Purchase Agreement (this “Agreement”) is dated as of July 31,
2009 between Capital Growth Systems, Inc., a Florida corporation (the
“Company”), and each purchaser identified on the signature pages hereto (each,
including its successors and assigns, a “Purchaser” and collectively, the
“Purchasers”).
 
WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to each Purchaser, and each Purchaser, severally and not jointly,
desires to purchase from the Company, securities of the Company as more fully
described in this Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and each Purchaser agree
as follows:
 
ARTICLE I.
DEFINITIONS
 
1.1           Definitions.  In addition to the terms defined elsewhere in this
Agreement: (a) capitalized terms that are not otherwise defined herein have the
meanings given to such terms in the Debentures (as defined herein), and (b) the
following terms have the meanings set forth in this Section 1.1:
 
“Acquiring Person” shall have the meaning ascribed to such term in Section 4.7.
 
“Action” shall have the meaning ascribed to such term in Section 3.1(j).
 
“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person, as such terms are used in and construed under Rule 405 under the
Securities Act.
 
“Authorized Share Approval” means (i) the vote by the stockholders of the
Company to approve an amendment to the Company’s articles or certificate of
incorporation that increases the number of authorized shares of Common Stock to
at least 990,000,000 shares of Common Stock (the “Amendment”) and (ii) the
filing by the Company of the Amendment with the Secretary of State of the State
of Florida and the acceptance of the Amendment by the Secretary of State of the
State of Florida.
 
“Board of Directors” means the board of directors of the Company.
 
“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close.

 

--------------------------------------------------------------------------------

 

“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.1.
 
“Closing Date” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchasers’ obligations to pay the Subscription
Amount and (ii) the Company’s obligations to deliver the Securities have been
satisfied or waived.
 
“Closing Statement” means the Closing Statement in the form Annex A attached
hereto.
 
“Collateral Agent” shall mean the collateral agent for the benefit of the
Debenture holders, as named in the Security Agreement.
 
“Commission” means the United States Securities and Exchange Commission.
 
“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.
 
“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive Common Stock.
 
“Company Counsel” means Shefsky & Froelich, with offices located at 111 E.
Wacker Drive, Suite 2800, Chicago, Illinois 60601.
 
“Conversion Price” shall have the meaning ascribed to such term in the
Debentures.
 
“Consent, Waiver and Amendment Agreement” shall have the meaning set forth in
Section 2.2 (b)(i) hereof.
 
“Debentures” means the Original Issue Discount Secured Convertible Debentures
due, subject to the terms therein, due May 30, 2011, issued by the Company to
the Purchasers hereunder, in the form of Exhibit A attached hereto.
 
“Disclosure Schedules” shall have the meaning ascribed to such term in Section
3.1.
 
“Discussion Time” shall have the meaning ascribed to such term in Section
3.2(f).

 
2

--------------------------------------------------------------------------------

 

“Effective Date” means the earlier of (a) the effective date of a Registration
Statement and (b) the date that all of Underlying Shares issuable pursuant to
the Transaction Documents may be sold or are eligible for sale under Rule 144,
without  volume or manner-of-sale restrictions.  In determining eligibility for
sale under Rule 144, with respect to the Warrants, it is assumed that the
Warrants shall be exercised pursuant to cashless exercise, so that the holding
period for the Underlying Shares underlying the Warrants shall tack back to the
holding period of the Warrants.
 
“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(r).
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
 
“Exempt Issuance” means the issuance of (a) shares of Common Stock or options to
employees, officers or directors of the Company pursuant to any stock or option
plan duly adopted for such purpose by a majority of the non-employee members of
the Board of Directors or a majority of the members of a committee of
non-employee directors established for such purpose, (b) securities upon the
exercise or exchange of or conversion of any Securities issued pursuant to the
July Purchase Agreement or under the March Purchase Agreement (including but not
limited to the Original Issue Discount Debentures expiring November 20, 2015
issued in exchange for the original debentures issued pursuant to that
agreement), the November Purchase Agreement or the VPP Debenture Purchase
Agreement (including but not limited to the issuance of Common Stock: (i)
pursuant to Section 2.1 or Section 4.14 of the July Purchase Agreement; (ii)
with respect to the redemption of the Debentures and the debentures issued
pursuant to the March Purchase Agreement, the November Purchase Agreement or the
VPP Purchase Agreement, or (iii) pursuant to payment of any liquidated damages
with respect to the July Debentures, the July Warrants and the July Purchase
Agreement and the debentures and warrants issued or issuable  pursuant to the
March Purchase Agreement, November Purchase Agreement and VPP Purchase
Agreement) and/or other securities exercisable or exchangeable for or
convertible into shares of Common Stock issued and outstanding on the date of
this Agreement, (c) securities issued pursuant to acquisitions or strategic
transactions approved by a majority of the disinterested directors of the
Company, provided that any such issuance shall only be to a Person which is,
itself or through its subsidiaries, an operating company in a business
synergistic with the business of the Company and in which the Company receives
benefits in addition to the investment of funds, but shall not include a
transaction in which the Company is issuing securities primarily for the purpose
of raising capital or to an entity whose primary business is investing in
securities, (d) for purposes of Section 4.12 only, an issuance of Common Stock
or Common Stock Equivalents, without registration rights, for cash
consideration, to the global carrier referenced in the Company’s press release
dated February 20, 2008, provided, however, any such issuance of Common Stock
Equivalents shall be expressly subordinate to the Debentures pursuant to a
written subordination agreement with the Purchasers that is acceptable to each
Purchaser in its sole and absolute discretion; (e) outstanding Common Stock and
Common Stock Equivalents as of the date hereof and all securities issuable in
connection with them; and (f) for purposes of Sections 4.12 and 4.13 only,
securities (including shares of Commons Stock, warrants and Common Stock
Equivalents) issued in connection with the Senior Lender Loan Agreement, the
terms of which are described in the Disclosure Schedules hereto).

 
3

--------------------------------------------------------------------------------

 

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Holders” shall mean the persons or entities holding the Debentures from time to
time.
 
“Indebtedness” shall have the meaning ascribed to such term in Section 3.1(aa).
 
“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(o).
 
“July Debentures” shall mean the Debentures.
 
“July Purchase Agreement” shall mean this Agreement.
 
“July Purchasers” shall mean the purchasers of July Debentures.
 
“July Purchasers Intercreditor Agreement” shall mean the intercreditor agreement
in favor of the Purchasers in the form attached hereto as Exhibit H, among the
July Purchasers and some or all of the holders of the Other Debentures.
 
“July Senior Lender Intercreditor Agreement” shall have the meaning set forth in
“Senior Lender Intercreditor Agreements”
 
“July Warrants” shall mean the Warrants.
 
“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).
 
“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.
 
“March Purchase Agreement” means the Securities Purchase Agreement, dated as of
March 11, 2008, by and among the Company and each of the purchasers signatories
thereto for the issuance of debentures and warrants.
 
 “March Purchasers” means the purchasers of the securities issued pursuant to
the March Purchase Agreement and any successors in interest to any of the
debentures and warrants issued pursuant to the March Purchase Agreement (by way
of assignment or cancellation and reissuance of the same).
 
“March Registration Rights Agreement” means the Registration Rights Agreement,
dated March 11, 2008, by and among the Company and each of the March Purchasers.

 
4

--------------------------------------------------------------------------------

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).
 
“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).
 
“Maximum Rate” shall have the meaning ascribed to such term in Section 5.17.
 
“November Purchase Agreement” means the Securities Purchase Agreement, dated as
of November 19, 2008, by and among the Company and each of the purchasers
signatory thereto for the issuance of debentures and warrants.
 
“November Purchasers” means the purchasers of the securities issued pursuant to
the November Purchase Agreement and any successors in interest to any of the
debentures and warrants issued pursuant to the November Purchase Agreement (by
way of assignment or cancellation and reissuance of the same).
 
“November Purchasers Intercreditor Agreement” means the intercreditor agreement
dated as of November 19, 2008, duly executed by the Company, each of the
Purchasers and each of the November Purchasers and each of the March Purchasers
party thereto.
 
“November Senior Lender Intercreditor Agreement” shall have the meaning set
forth in “Senior Lender Intercreditor Agreements.”
 
“Participation Maximum” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.
 
 “Pre-Notice” shall have the meaning ascribed to such term in Section 4.12(b).
 
“Principal Amount” means, as to each Purchaser, the amounts set forth below such
Purchaser’s signature block on the signature pages hereto next to the heading
“Principal Amount,” in United States Dollars, which shall equal such Purchaser’s
Subscription Amount multiplied by 1.75.
 
“Other  Debentures” means the March Debentures, the November Debentures and the
VPP Debentures.
 
 “Pro Rata Portion” shall have the meaning ascribed to such term in Section
4.12(e).

 
5

--------------------------------------------------------------------------------

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.
 
“Purchaser Party” shall have the meaning ascribed to such term in Section 4.10.
 
“Registration Statement” means a registration statement filed pursuant to
Section 4.18, registering the resale, by the Purchasers, of all of the
Underlying Shares, or any portion thereof.
 
“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).
 
“Required Minimum” means, as of any date, the maximum aggregate number of shares
of Common Stock then issued or potentially issuable in the future pursuant to
the Transaction Documents, including any Underlying Shares issuable upon
exercise in full of all Warrants or conversion in full of all Debentures
(including Underlying Shares issuable as payment of interest on the Debentures),
ignoring any conversion or exercise limits set forth therein, and assuming that
the Conversion Price is at all times on and after the date of determination 75%
of the then Conversion Price on the Trading Day immediately prior to the date of
determination.
 
“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).
 
“Securities” means the Debentures, the Warrants, the Warrant Shares and the
Underlying Shares.
 
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
 
“Security Agreement” means the Security Agreement, dated the date hereof, among
the Company and the Purchasers, in the form of Exhibit E attached hereto.
 
“Security Documents” shall mean the Security Agreement, the Subsidiary
Guarantees, the Intercreditor Agreement, and any other documents and filing
required thereunder in order to grant the Purchasers a security interest in the
assets of the Company and the Subsidiaries as provided in the Security
Agreement, including all UCC-1 filing receipts.
 
“Senior Debt” shall have the meaning set forth in the July Senior Lender
Intercreditor Agreement.

 
6

--------------------------------------------------------------------------------

 

“Senior Lender” shall mean ACF CGS, L.L.C. as agent for itself and other persons
participating in the Senior Debt.
 
“Senior Lender Intercreditor Agreements” means: (i) the Intercreditor Agreement,
dated as of November 19, 2008 (“November Senior Lender Intercreditor Agreement”)
among the Senior Lender, the Company and the holders of the March Debentures and
November Debentures as of such date; (ii) the Intercreditor Agreement among the
Senior Lender, the Company and the Holders of the Debentures dated on or about
the date of this Agreement (“July Senior Lender Intercreditor Agreement”); and
(iii) the VPP Senior Lender Intercreditor Agreement.
 
“Senior Lender Purchasers” means the purchasers of the securities issued
pursuant to the Loan and Security Agreement dated as of November 19, 2008 by and
among the Company and its Subsidiaries and ACF CGS, L.L.C. (the “Senior Lender
Loan Agreement”).
 
“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock). 
 
“67% Majority”  shall mean the Holders of 67% or more aggregate principal amount
of the Debentures issued pursuant to this Agreement and outstanding from time to
time.
 
“Subscription Amount” means, as to each Purchaser, the aggregate amount to be
paid for Debentures and Warrants purchased hereunder as specified below such
Purchaser’s name on the signature page of this Agreement and next to the heading
“Subscription Amount,” in United States dollars and in immediately available
funds.
 
“Subsequent Financing” shall have the meaning ascribed to such term in Section
4.12(a).
 
“Subsequent Financing Notice” shall have the meaning ascribed to such term in
Section 4.12(b).
 
“Subsidiary” means any subsidiary of the Company as set forth on Schedule 3.1(a)
and shall, where applicable, include any direct or indirect subsidiary of the
Company formed or acquired after the date hereof.
 
“Subsidiary Guarantee” means the Subsidiary Guarantee, dated the date hereof, by
each Subsidiary in favor of the Purchasers, in the form of Exhibit F attached
hereto.
 
“Trading Day” means a day on which the principal Trading Market is open for
trading.

 
7

--------------------------------------------------------------------------------

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTC Bulletin Board or the
Pink Sheets.
 
 “Transaction Documents” means this Agreement, the Debentures, the Warrants, the
Security Agreement, the Subsidiary Guarantee, the Senior Lender Intercreditor
Agreement, the March Purchasers Intercreditor Agreement, the November Purchasers
Intercreditor Agreement, the Consent, Waiver and Amendment Agreement, all
exhibits and schedules thereto and hereto and any other documents or agreements
executed in connection with the transactions contemplated hereunder.
 
“Transfer Agent” means Continental Stock Transfer & Trust Company, the current
transfer agent of the Company with a mailing address of 17 Battery Place, New
York, New York 10004 and a facsimile number of 212-509-5150, and any successor
transfer agent of the Company.
 
“Underlying Shares” means the shares of Common Stock issued and issuable upon
conversion or redemption of the Debentures and upon exercise of the Warrants and
issued and issuable in lieu of the cash payment of interest on the Debentures in
accordance with the terms of the Debentures.
 
“Variable Rate Transaction” shall have the meaning ascribed to such term in
Section 4.13(b).
 
”Vendor Payment Plan”  shall mean the plan put in place by the Company (on
behalf of itself and its subsidiaries) and certain of the trade creditors of the
Company and/or its subsidiaries on or before the date of this Agreement and as
amended from time to time by the Company with the consent of the Collateral
Agent, for the reduction of past due obligations of the Company and its
subsidiaries to such creditors.
 
“VPP Debentures” shall mean the debentures issuable by the Company pursuant to
the VPP Purchase Agreement.
 
“VPP Warrants” shall mean the warrants issuable to the purchasers of VPP
Debentures.
 
“VPP Purchase Agreement” shall mean the purchase agreement pursuant to which
certain of the vendors to the Company are issued VPP Debentures and
corresponding VPP Warrants, permitting aggregate subscriptions for up to
$2,500,000 of cash subscriptions (representing aggregate OID principal amount of
up to $1,625,000, for cumulative principal amount of up to $4,125,000).
 
“VPP Purchasers” shall mean the purchasers of debentures issued pursuant to the
VPP Purchase Agreement.

 
8

--------------------------------------------------------------------------------

 

“VPP Senior Lender Intercreditor Agreement” shall mean the intercreditor
agreement among the Senior Lender, the Company and its subsidiaries, and the VPP
Purchasers.
 
“VWAP” means, for any date, the price determined by the first of the following
clauses that applies: (a) if the Common Stock is then listed or quoted on a
Trading Market, the daily volume weighted average price of the Common Stock for
such date (or the nearest preceding date) on the Trading Market on which the
Common Stock is then listed or quoted as reported by Bloomberg L.P. (based on a
Trading Day from 9:30 a.m. New York City time to 4:02 p.m. New York City time);
(b)  if the OTC Bulletin Board is not a Trading Market, the volume weighted
average price of the Common Stock for such date (or the nearest preceding date)
on the OTC Bulletin Board; (c) if the Common Stock is not then listed or quoted
for trading on the OTC Bulletin Board and if prices for the Common Stock are
then reported in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a
similar organization or agency succeeding to its functions of reporting prices),
the most recent bid price per share of the Common Stock so reported; or (d) in
all other cases, the fair market value of a share of Common Stock as determined
by an independent appraiser selected in good faith by the Purchasers of a
majority in interest of the Securities then outstanding and reasonably
acceptable to the Company, the fees and expenses of which shall be paid by the
Company.
 
“Warrants” means, collectively, the Common Stock purchase warrants delivered to
the Purchasers at the Closing in accordance with Section 2.2(a) hereof, which
Warrants shall be exercisable immediately and have a term of exercise equal to 5
years from the date of the Authorized Share Approval, in the form of Exhibit C
attached hereto.
 
“Warrant Shares” means the shares of Common Stock issuable upon exercise of the
Warrants.

 
9

--------------------------------------------------------------------------------

 
 
ARTICLE II.
PURCHASE AND SALE
 
2.1           Closing.  On the Closing Date, upon the terms and subject to the
conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Company agrees to sell,
and the Purchasers, severally and not jointly, agree to purchase: (i)  up to
$7,000,000, in the aggregate, in principal amount of the Debentures (with an
aggregate Subscription Amount of up to $4,000,000—the “First Tranche
Subscription Amount,” with the corresponding Debentures being the “First Tranche
Debentures”); and (ii) no later than five (5) business days following the
delivery by the Company of the Delay Draw Notice, up to $3,500,000, in the
aggregate, in principal amount of the Debentures (with an aggregate subscription
amount of $2,000,000- the “Second Tranche Subscription Amount,” with the
corresponding Debentures being the “Second Tranche Debentures”).  With respect
to the First Tranche Debentures: (i) $700,000 of the original principal amount
(representing $400,000 of aggregate Subscription Amount) shall be issued to
those purchasers of March Debentures and November Debentures who execute the
Consent, Waiver and Amendment Agreement (and allocated among them pro rata as
shown on Schedule 2.1 hereof), and shall be issued to each such holder on
delivery of a counterpart executed copy by such holder of his, her or its
counterpart copy of the Consent, Waiver and Amendment Agreement; and (ii)
$175,000 of the original principal amount (representing $100,000 of aggregate
Subscription Amount) shall be issued to Aequitas Capital Management, Inc.
(“Aequitas”) or its designee upon the initial issuance of Debentures pursuant to
this Agreement, and shall be credited against $100,000 of monies owing by the
Company to Aequitas. The Second Tranche Debentures shall be substantially
identical to the Debentures, except that the issuance date shall be the date of
funding of the Second Tranche Subscription Amount by the applicable purchaser
thereof.  Each Purchaser who has funded cash toward the purchase of the initial
$3,500,000 of cash funding (such Purchasers being the “Cash Purchasers” and
their respective percentages of the cash funding being as to each the “Cash
Purchaser Percentage”)shall deliver to the Company within one business day
following execution hereof via wire transfer or a certified check, immediately
available funds equal to its cash First Tranche Subscription Amount and the
Company shall deliver to each Purchaser its respective Debenture and a Warrant,
as determined pursuant to Section 2.2(a), and the Company and each such
Purchaser shall deliver the other items set forth in Section 2.2 deliverable at
the Closing.  Upon satisfaction of the conditions set forth in Sections 2.2 and
2.3, the Closing shall occur at the offices of Shefsky & Froelich Ltd. or such
other location as the parties shall mutually agree.  Attached hereto as Exhibit
2.1 is a schedule of certain identified non-recurring revenue items that the
Company and its subsidiaries anticipate receiving on or before July 31, 2009
(the “Non-recurring Receipts”).  To the extent that collections by the Company
of Non-recurring Receipts are less than $2,000,000 by August 14, 2009, then the
Company shall on that date send a notice to the Cash Purchasers (the “Delay Draw
Notice”) requiring each of them to fund up to their respective Cash Purchaser
Percentage of the shortfall of such collections within five (5) business days of
delivery of the Delay Draw Notice (the amount required of each Cash Purchaser
being the “Delay Draw Pro Rata Amount”).  Each Cash Purchaser shall be required
to deliver to the Company its Delay Draw Pro Rata Amount within five (5)
business days of receipt of the Delay Draw Notice by wire transfer or certified
check, and upon funding the Company shall issue an additional Debenture in the
principal amount of 1.75 times the amount funded by the Cash Purchaser and a
Warrant as determined in Section 2.2.  In the event that a Cash Purchaser fails
to timely deliver its Delay Draw Pro Rata Amount (the “Unfunded Delay Draw”),
the Company shall have the right to enforce the funding obligation, and in
addition, shall have the right to offer the Unfunded Delay Draw to any other
person or entity, and in the event it is funded by any other person or entity
before funding of the same (the “New Purchaser”) by the defaulting Cash
Purchaser (“Defaulting Purchaser”), then the New Purchaser shall be issued the
corresponding Debenture and Warrant, and in addition, the Defaulting Purchaser
shall forfeit to the New Purchaser its right to payment of principal of its
First Tranche Debenture in excess of the Subscription Amount paid by the
Defaulting Purchaser for its First Tranche Debenture (the “Forfeited Principal
Amount”).  The Company shall provide to the Cash Purchasers other than the
Defaulting Purchaser a 5 day right of first refusal to purchase their pro rata
shares (based on their respective Cash Purchaser  Percentages) of the Unfunded
Delay Draw (and Forfeited Principal Amount) allocable to the Defaulting
Purchaser, which notice shall be delivered no later than two business days
following the due date for payment by the New Purchaser and shall allocate
subscription rights thereto accordingly, with the right thereafter to sell any
unsubscribed for amount of the Unfunded Delay Draw, to any person or entity,
subject to compliance with the requirements of Section 2.3(c) below.   In the
event the Unfunded Delay Draw is purchased by more than one person or entity,
then the rights thereto (and corresponding Forfeited Principal Amount) shall be
allocated pro rata based upon the respective amounts thereof purchased by the
purchasers.  Each Defaulting Purchaser agrees to cooperate fully with the
Company to exchange its First Tranche Debenture for a new substituted debenture
that will be devoid of the Forfeited Principal Amount (which will be assigned to
the new purchaser(s) with a substitute debenture substantially identical to the
form of First Tranche Debenture, except that the Forfeited Principal Amount
shall not accrue interest through the maturity date).  The Company further
agrees that provided it is permitted to do so by the Senior Lender, the Company
will refund to each purchaser (as a principal pay down) of a Second Tranche
Debenture his, her or its pro rata share (based on total principal amount of
Second Tranche Debentures outstanding) of any collections that the Company
receives of Non-recurring Receipts following the issuance of the Second Tranche
Debentures.

 
10

--------------------------------------------------------------------------------

 

2.2           Deliveries.
 
(a)           On the Closing Date, the Company shall deliver or cause to be
delivered to each Purchaser the following:
 
(i)           this Agreement duly executed by the Company;
 
(ii)          a Debenture with a principal amount equal to such Purchaser’s
Subscription Amount multiplied by 1.75, registered in the name of such
Purchaser;
 
(iii)         a Warrant registered in the name of such Purchaser to purchase up
to a number of shares of Common Stock equal to 75% of such Purchaser’s
Subscription Amount divided by $0.24, with an exercise price equal to $0.24,
subject to adjustment therein;
 
(iv)         the Security Agreement, duly executed by the Company and each
Subsidiary, along with all of the Security Documents, including the Subsidiary
Guarantee, duly executed by the parties thereto;
 
(v)          a form of consent, waiver and amendment agreement issued by: (A)
the Senior Lender Purchasers in the form attached as Exhibit I-1 (“Senior Lender
Second Amendment and Waiver”); and (B) holders of not less than 67% of the
outstanding principal amount of the March Debentures and the November Debentures
in the form attached as Exhibit I-2 (“Other Debenture Holders’ Consent, Wavier
and Amendment Agreement”), consenting to the transactions contemplated herein;
 
(vi)           the July Senior Lender Intercreditor Agreement, duly executed by
the Company and the July Purchasers; and
 
(vii)          the VPP Senior Lender Intercreditor Agreement, duly executed by
the Company and each of the VPP Purchasers.

 
11

--------------------------------------------------------------------------------

 

(viii)        payment of $100,000 toward an aggregate $300,000 Collateral Agent
fee to Aequitas; in addition, the Company agrees to pay an additional $100,000
on each of the 3 month anniversary and the 6 month anniversary of the Closing
Date to satisfy the Collateral Agent fee in full; this fee shall be in lieu of
any other fees payable pursuant to its existing consulting agreement with the
Company.  The Company has paid a $50,000 deposit to Aequitas prior to the date
of this Agreement, to be applied toward expenses incurred in connection with the
Transaction Documents, with any remainder as of the Closing Date to be credited
toward the initial $100,000 payment due on the Closing Date; in the event that
these expenses exceed $50,000, the excess will be billed by the Collateral Agent
to the Company.
 
(b)          On the Closing Date, each Purchaser shall deliver or cause to be
delivered to the Company the following (unless waived by the Company with the
consent of the Collateral Agent):
 
(i)            this Agreement duly executed by such Purchaser;
 
(ii)           such Purchaser’s cash First Tranche Subscription Amount by wire
transfer to the account as specified in writing by the Company
 
(iii)          the Security Agreement duly executed by such Purchaser;
 
(iv)          the July Senior Lender Intercreditor Agreement duly executed by
such Purchaser; and
 
(v)           the VPP Senior Lender Intercreditor Agreement duly executed by
such Purchaser.
 
(c)          In the event that the Delay Draw Notice is issued by the Company,
promptly following the Company’s receipt of subscription proceeds with respect
to each Second Tranche Subscription Amount (or Unfunded Delay Draw with respect
to the obligations of any Defaulting Purchaser), the Company shall deliver to
the purchaser of the Second Tranche Debenture the corresponding Second Tranche
Debenture Warrant and appropriate evidence of the rights to the Forfeited
Principal Amount (if applicable).  To the extent that the purchaser of a Second
Tranche Debenture is not a Purchaser from the initial Closing, then such
purchaser shall execute a counterpart copy of this Agreement and of the Security
Agreement, the July Senior Lender Intercreditor Agreement and the July
Intercreditor Agreement, as a condition precedent to acquiring the Second
Tranche Debenture.
 
2.3          Closing Conditions.
 
(a)             The obligations of the Company hereunder in connection with the
Closing are subject to the following conditions being met:

 
12

--------------------------------------------------------------------------------

 

(i)           the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchasers contained herein;
 
(ii)          all obligations, covenants and agreements of each Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and
 
(iii)         the delivery by each Purchaser of the items set forth in Section
2.2(b) of this Agreement.
 
(b)          The respective obligations of the Purchasers hereunder in
connection with the Closing are subject to the following conditions being met or
waived by the Purchasers subscribing for at least $2,000,000 of Cash
Subscription Amount:
 
(i)          the accuracy in all material respects when made and on the Closing
Date of the representations and warranties of the Company contained herein;
 
(ii)         all obligations, covenants and agreements of the Company required
to be performed at or prior to the Closing Date shall have been performed;
 
(iii)        the delivery of the consent, waiver and amendment agreement, in the
form attached hereto as Exhibit I-1, duly executed by the parties named therein;
 
(iv)        there shall have been no Material Adverse Effect with respect to the
Company since the date hereof;
 
(v)         from the date hereof to the Closing Date, trading in the Common
Stock shall not have been suspended by the Commission  and, at any time prior to
the Closing Date, a banking moratorium shall not have been declared either by
the United States or New York State authorities nor shall there have occurred
any material outbreak or escalation of hostilities or other national or
international calamity of such magnitude in its effect on, or any material
adverse change in, any financial market which, in each case, in the reasonable
judgment of each Purchaser, makes it impracticable or inadvisable to purchase
the Securities at the Closing;
 
(vi)        subscriptions for no less than $3,500,000 of First Tranche
Subscription Amount must have been received by the Company, and the  holders of
Other Debentures holding not less than 67% of the outstanding Other Debentures
principal amount must have executed the Consent, Waiver and Amendment Agreement;
 
(vii)       the Company shall have documented a restructuring plan with the
holders of not less than 60% of outstanding accounts payable of the Company
which are over 60 days outstanding;

 
13

--------------------------------------------------------------------------------

 

(viii)     the Company shall have delivered to Aequitas a 13 week cash flow
model within 14 days prior to the Closing Date;
 
(ix)        Senior Lender and the Company shall have amended the Senior Lender
Loan Agreement with respect to the covenants  in a manner satisfactory to the
Company and Aequitas and the loan subject to the Senior Lender Loan Agreement
shall continue to have a maturity date no earlier than its original maturity
date, and with the Senior Lender having waived all know defaults under the
Senior Loan Agreement (including with respect to the forbearance agreement dated
as of July 7, 2009—“Forbearance Agreement”);
 
(x)         the $1,000,000 deposit provided by the Company to Senior Lender
pursuant to the Forbearance Agreement shall remain available for return to
Company in accordance with the terms and conditions set forth in the Senior
Lender Second Amendment and Waiver;
 
(xi)        the Company’s board of directors shall have approved the Transaction
Documents, the Vendor Payment Plan, the Company’s most recent 13 week cash
model, the Company’s most recent 18 month forecast and the amendments to the
Senior Lender Loan Agreement set forth in clause (xi) immediately above; and
 
(xii)       The Company shall have met any other conditions reasonably requested
by Aequitas.
 
ARTICLE III.
REPRESENTATIONS AND WARRANTIES
 
3.1          Representations and Warranties of the Company.  Except as set forth
in the Disclosure Schedules, which Disclosure Schedules shall be deemed a part
hereof and shall qualify any representation or otherwise made herein to the
extent of the disclosure contained in the corresponding section of the
Disclosure Schedules, the Company hereby makes the following representations and
warranties to each Purchaser:
 
(a)           Subsidiaries.  All of the direct and indirect subsidiaries of the
Company are set forth on Schedule 3.1(a).  Except as set forth on Schedule
3.1(a), the Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary free and clear of any Liens, and all
of the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights to subscribe for or purchase securities.

 
14

--------------------------------------------------------------------------------

 

(b)           Organization and Qualification.  The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and except as noted in Schedule 3.1(b), in good standing under the laws
of the jurisdiction of its incorporation or organization, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted.  Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter
documents.  Each of the Company and the Subsidiaries is duly qualified to
conduct business and except as noted in Schedule 3.1(b) is in good standing as a
foreign corporation or other entity in each jurisdiction in which the nature of
the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not have or reasonably be expected to result in: (i) a
material adverse effect on the legality, validity or enforceability of any
Transaction Document, (ii) a material adverse effect on the results of
operations, assets, business, prospects or condition (financial or otherwise) of
the Company and the Subsidiaries, taken as a whole, or (iii) a material adverse
effect on the Company’s ability to perform in any material respect on a timely
basis its obligations under any Transaction Document (any of (i), (ii) or (iii),
a “Material Adverse Effect”) and no Proceeding has been instituted in any such
jurisdiction revoking, limiting or curtailing or seeking to revoke, limit or
curtail such power and authority or qualification.
 
(c)           Authorization; Enforcement.  The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder.  The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
therewith other than in connection with the Required Approvals.  Each
Transaction Document to which it is a party has been (or upon delivery will have
been) duly executed by the Company and, when delivered in accordance with the
terms hereof and thereof, will constitute the valid and binding obligation of
the Company enforceable against the Company in accordance with its terms,
except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.
 
(d)           No Conflicts.  Subject to receipt of the Senior Lender Consent,
Waiver and Amendment Agreement and the Other Debenture Holders’ Consent, Waiver
and Amendment Agreement, the execution, delivery and performance by the Company
of the Transaction Documents to which it is a party and the consummation by it
of the other transactions contemplated hereby and thereby do not and will not:
(i) conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, (iii) subject to the Required Approvals,
conflict with or result in a violation of any law, rule, regulation, order,
judgment, injunction, decree or other restriction of any court or governmental
authority to which the Company or a Subsidiary is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company or a Subsidiary is bound or affected; except in the case of each of
clauses (ii) and (iii), such as could not have or reasonably be expected to
result in a Material Adverse Effect.

 
15

--------------------------------------------------------------------------------

 

(e)           Filings, Consents and Approvals.  The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than: (i) the filings required pursuant to Section 4.6, (ii) the notice
and/or application(s) to each applicable Trading Market for the issuance and
sale of the Securities and the listing of the Underlying Shares for trading
thereon in the time and manner required thereby, and (iii) the filing of Form D
with the Commission and such filings as are required to be made under applicable
state securities laws (collectively, the “Required Approvals”).
 
(f)           Issuance of the Securities.  The Securities (other than the
Underlying Shares) are duly authorized and, when issued and paid for in
accordance with the applicable Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens imposed by the
Company other than restrictions on transfer provided for in the Transaction
Documents.  Subject only to the Authorized Share Approval, the Underlying
Shares, when issued in accordance with the terms of the Transaction Documents,
will be validly issued, fully paid and nonassessable, free and clear of all
Liens imposed by the Company other than restrictions on transfer provided for in
the Transaction Documents.
 
(g)           Capitalization.  The capitalization of the Company is as set forth
on Schedule 3.1(g), which Schedule 3.1(g) shall also include the number of
shares of Common Stock owned beneficially, and of record, by Affiliates of the
Company as of the date hereof. The Company has not issued any capital stock
since its most recently filed periodic report under the Exchange Act, other than
pursuant to the exercise of employee stock options under the Company’s stock
option plans, the issuance of shares of Common Stock to employees pursuant to
the Company’s employee stock purchase plans and pursuant to the conversion
and/or exercise of Common Stock Equivalents outstanding as of the date of the
most recently filed periodic report under the Exchange Act or as reflected on
Schedule 3.1(g).  Except as set forth on Schedule 3.1(g)(i), no Person has any
right of first refusal, preemptive right, right of participation, or any similar
right to participate in the transactions contemplated by the Transaction
Documents.  Except as a result of the purchase and sale of the Securities or on
Schedule 3.1(g), there are no outstanding options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or giving any Person any right to subscribe for or acquire any
shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents. Except as
set forth on Schedule 3.1(g)(ii), the issuance and sale of the Securities will
not obligate the Company to issue shares of Common Stock or other securities to
any Person (other than the Purchasers) and will not result in a right of any
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under any of such securities. All of the outstanding shares of
capital stock of the Company are validly issued, fully paid and nonassessable,
have been issued in compliance with all federal and state securities laws, and
none of such outstanding shares was issued in violation of any preemptive rights
or similar rights to subscribe for or purchase securities.  Except as set forth
on Schedule 3.1(g)(iii), no further approval or authorization of any
stockholder, the Board of Directors or others is required for the issuance and
sale of the Securities.  There are no stockholders agreements, voting agreements
or other similar agreements with respect to the Company’s capital stock to which
the Company is a party or, to the knowledge of the Company, between or among any
of the Company’s stockholders.

 
16

--------------------------------------------------------------------------------

 

(h)           SEC Reports; Financial Statements.  Except for the Form 10-K for
the year ended December 31, 2008 and Form 10-Q for the quarter ended March 31,
2009, which are unfiled as of the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by the Company under the Securities Act and the Exchange Act, including pursuant
to Section 13(a) or 15(d) thereof, for the two years preceding the date hereof
(or such shorter period as the Company was required by law or regulation to file
such material) (the foregoing materials, including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) on a timely basis or has received a valid extension
of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension.  Except as noted on Schedule 3.1(h), or as
otherwise disclosed in subsequently filed SEC Reports filed prior to the date
hereof, as of their respective dates, the SEC Reports complied in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable, and none of the SEC Reports, when filed except as otherwise
disclosed in subsequently filed SEC Reports filed prior to the date hereof,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  Except as described on Schedule 3.1(h), the Company has never been
an issuer subject to Rule 144(i) under the Securities Act.  Except as otherwise
disclosed in Schedule 3.1(h) or subsequently filed SEC Reports filed prior to
the date hereof, the financial statements of the Company included in the SEC
Reports comply in all material respects with applicable accounting requirements
and the rules and regulations of the Commission with respect thereto as in
effect at the time of filing.  Except as otherwise disclosed in Schedule 3.1(h)
or subsequently filed SEC Reports filed prior to the date hereof, such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and fairly present in all
material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

 
17

--------------------------------------------------------------------------------

 

(i)           Material Changes.  Other than as set forth on Schedule 3.1(i),
since the date of the latest audited financial statements included within the
SEC Reports, except as specifically disclosed in a subsequent SEC Report filed
prior to the date hereof: (i) there has been no event, occurrence or development
that has had or that could reasonably be expected to result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice or in connection with
the transaction contemplated by this Agreement and (B) liabilities not required
to be reflected in the Company’s financial statements pursuant to GAAP or
disclosed in filings made with the Commission, (iii) the Company has not altered
its method of accounting, (iv) the Company has not declared or made any dividend
or distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock and (v) the Company has not issued any equity securities to any officer,
director or Affiliate, except pursuant to existing Company stock option plans.
The Company does not have pending before the Commission any request for
confidential treatment of information.  Except for the issuance of the
Securities contemplated by this Agreement and the other transactions
contemplated by the Transaction Documents or as set forth on Schedule 3.1(i), no
event, liability or development has occurred or exists with respect to the
Company or its Subsidiaries or their respective business, properties, operations
or financial condition, that would be required to be disclosed by the Company
under applicable securities laws at the time this representation is made or
deemed made that has not been publicly disclosed at least 1 Trading Day prior to
the date that this representation is made.
 
(j)           Litigation.  There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect, except as noted
in Schedule 3.1(j).  Neither the Company nor any Subsidiary, nor any director or
officer thereof, is or has been the subject of any Action involving a claim of
violation of or liability under federal or state securities laws or a claim of
breach of fiduciary duty, except as set forth on Schedule 3.1(j).  There has not
been, and to the knowledge of the Company, there is not pending or contemplated,
any investigation by the Commission involving the Company or any current or
former director or officer of the Company.  The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company or any Subsidiary under the Exchange Act or the
Securities Act.

 
18

--------------------------------------------------------------------------------

 

(k)           Labor Relations.  No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect.  None of the Company’s or its Subsidiaries’ employees is a member of a
union that relates to such employee’s relationship with the Company or such
Subsidiary, and neither the Company nor any of its Subsidiaries is a party to a
collective bargaining agreement, and the Company and its Subsidiaries believe
that their relationships with their employees are good.  No executive officer,
to the knowledge of the Company, is, or is now expected to be, in violation of
any material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters.  Except as disclosed on Schedule 3.1(k), the Company and its
Subsidiaries are in compliance with all U.S. federal, state, local and foreign
laws and regulations relating to employment and employment practices, terms and
conditions of employment and wages and hours, except where the failure to be in
compliance could not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.
 
(l)           Compliance.  Except as set forth on Schedule 3.1(l), neither the
Company nor any Subsidiary: (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound (whether or not such default or
violation has been waived), (ii) is in violation of any order of any court,
arbitrator or governmental body or (iii) is or has been in violation of any
statute, rule or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
have or reasonably be expected to result in a Material Adverse Effect.
 
(m)           Regulatory Permits.  Except as disclosed on Schedule 3.1(m), the
Company and the Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate federal, state, local or foreign regulatory
authorities necessary to conduct their respective businesses as described in the
SEC Reports, except where the failure to possess such permits could not
reasonably be expected to result in a Material Adverse Effect (“Material
Permits”), and neither the Company nor any Subsidiary has received any notice of
proceedings relating to the revocation or modification of any Material Permit.

 
19

--------------------------------------------------------------------------------

 

(n)           Title to Assets.  Except for the liens set forth on Schedule
3.1(n), the Company and the Subsidiaries have good and marketable title in fee
simple to all real property owned by them and good and marketable title in all
personal property owned by them that is material to the business of the Company
and the Subsidiaries, in each case free and clear of all Liens, except for Liens
as do not materially affect the value of such property and do not materially
interfere with the use made and proposed to be made of such property by the
Company and the Subsidiaries and Liens for the payment of federal, state or
other taxes, the payment of which is neither delinquent nor subject to
penalties.  Any real property and facilities held under lease by the Company and
the Subsidiaries are held by them under valid, subsisting and enforceable leases
with which the Company and the Subsidiaries are in compliance.
 
(o)           Patents and Trademarks.  The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights as described
in the SEC Reports as necessary or material for use in connection with their
respective businesses and which the failure to so could have a Material Adverse
Effect (collectively, the “Intellectual Property Rights”).  Neither the Company
nor any Subsidiary has received a notice (written or otherwise) that any of the
Intellectual Property Rights used by the Company or any Subsidiary violates or
infringes upon the rights of any Person. To the knowledge of the Company, all
such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights.  The
Company and its Subsidiaries have taken reasonable security measures to protect
the secrecy, confidentiality and value of all of their intellectual properties,
except where failure to do so could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
 
(p)           Insurance.  The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance coverage in the amount of $10.0
million.  Neither the Company nor any Subsidiary has any reason to believe that
it will not be able to renew its existing insurance coverage as and when such
coverage expires or to obtain similar coverage from similar insurers as may be
necessary to continue its business without a significant increase in cost.
 
(q)           Transactions with Affiliates and Employees.  Except as set forth
in the SEC Reports, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any Subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than for: (i) payment of
salary or consulting fees for services rendered, (ii) reimbursement for expenses
incurred on behalf of the Company and (iii) other employee benefits, including
stock option agreements under any stock option plan of the Company.

 
20

--------------------------------------------------------------------------------

 

(r)           Sarbanes-Oxley; Internal Accounting Controls.  Except as set forth
on Schedule 3.1(r), the Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date.  Except as noted on Schedule 3.1(r), the Company and the Subsidiaries
maintain a system of internal accounting controls sufficient to provide
reasonable assurance that: (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as noted on Schedule 3.1(r), the Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15(e)
and 15d-15(e)) for the Company and designed such disclosure controls and
procedures to ensure that information required to be disclosed by the Company in
the reports it files or submits under the Exchange Act is recorded, processed,
summarized and reported, within the time periods specified in the Commission’s
rules and forms.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of the end
of the period covered by the Company’s most recently filed periodic report under
the Exchange Act (such date, the “Evaluation Date”).  The Company presented in
its most recently filed periodic report under the Exchange Act the conclusions
of the certifying officers about the effectiveness of the disclosure controls
and procedures based on their evaluations as of the Evaluation Date.  Except as
noted in Schedule 3.1(r), since the Evaluation Date, there have been no changes
in the Company’s internal control over financial reporting (as such term is
defined in the Exchange Act) that has materially affected, or is reasonably
likely to materially affect, the Company’s internal control over financial
reporting.
 
(s)           Certain Fees.  No brokerage or finder’s fees or commissions are or
will be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other Person with respect to
the transactions contemplated by the Transaction Documents, except as set forth
on Schedule 3.1(s).  The Purchasers shall have no obligation with respect to any
fees or with respect to any claims made by or on behalf of other Persons for
fees of a type contemplated in this Section that may be due in connection with
the transactions contemplated by the Transaction Documents.
 
(t)           Private Placement.  Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the
Trading Market.

 
21

--------------------------------------------------------------------------------

 

(u)           Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Securities, will not be or
be an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.  The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act of 1940,
as amended.
 
(v)           Registration Rights.  Other than the persons specified on Schedule
3.1(v), no Person has any right to cause the Company to effect the registration
under the Securities Act of any securities of the Company.
 
(w)           Listing and Maintenance Requirements.  The Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to, or which to its knowledge is likely to
have the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.  Except as noted in Schedule
3.1(w): (i) the Company has not, in the 12 months preceding the date hereof,
received notice from any Trading Market on which the Common Stock is or has been
listed or quoted to the effect that the Company is not in compliance with the
listing or maintenance requirements of such Trading Market; and (ii) the Company
is, and has no reason to believe that it will not in the foreseeable future
continue to be, in compliance with all such listing and maintenance
requirements.
 
(x)           Application of Takeover Protections.  The Company and the Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s certificate of incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to the Purchasers as a result of the Purchasers and the
Company fulfilling their obligations or exercising their rights under the
Transaction Documents, including without limitation as a result of the Company’s
issuance of the Securities and the Purchasers’ ownership of the Securities.
 
(y)           Disclosure.  Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents and the
Senior Lender Loan Agreement, the material terms of which are set forth on
Schedule 3.1(y) (all of which shall be publicly disclosed substantially
contemporaneous with the disclosure of this Agreement as required by Section
4.6), the Company confirms that neither it nor any other Person acting on its
behalf has provided any of the Purchasers or their agents or counsel with any
information that it believes constitutes or might constitute material, nonpublic
information.  The Company understands and confirms that the Purchasers will rely
on the foregoing representation in effecting transactions in securities of the
Company.  All disclosure furnished by or on behalf of the Company to the
Purchasers regarding the Company, its business and the transactions contemplated
hereby, including the Disclosure Schedules to this Agreement, is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.   The
press releases disseminated by the Company during the twelve months preceding
the date of this Agreement taken as a whole do not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein or necessary in order to make the statements therein, in light of the
circumstances under which they were made and when made, not misleading.  The
Company acknowledges and agrees that no Purchaser makes or has made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 
22

--------------------------------------------------------------------------------

 

(z)           No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Securities to be integrated with prior offerings by the Company
for purposes of (i) the Securities Act which would require the registration of
any such securities under the Securities Act, or (ii) any applicable shareholder
approval provisions of any Trading Market on which any of the securities of the
Company are listed or designated.
 
(aa)           Indebtedness.  Schedule 3.1(aa) sets forth as of the date hereof
all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments.  For the
purposes of this Agreement, “Indebtedness” means any liabilities for borrowed
money or amounts owed in excess of $50,000 (other than trade accounts payable
incurred in the ordinary course of business.
 
(bb)           Tax Status. Except for matters that would not, individually or in
the aggregate, have or reasonably be expected to result in a Material Adverse
Effect or as otherwise set forth in Schedule 3.1(bb), the Company and each
Subsidiary has filed all necessary federal, state and foreign income and
franchise tax returns and has paid or accrued all taxes shown as due thereon,
and the Company has no knowledge of a tax deficiency which has been asserted or
threatened against the Company or any Subsidiary.
 
(cc)           No General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Securities by any
form of general solicitation or general advertising.  The Company has offered
the Securities for sale only to the Purchasers and certain other “accredited
investors” within the meaning of Rule 501 under the Securities Act.
 
(dd)           Foreign Corrupt Practices.  Neither the Company, nor to the
knowledge of the Company, any agent or other person acting on behalf of the
Company, has: (i) directly or indirectly, used any funds for unlawful
contributions, gifts, entertainment or other unlawful expenses related to
foreign or domestic political activity, (ii) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (iii) failed to
disclose fully any contribution made by the Company (or made by any person
acting on its behalf of which the Company is aware) which is  in violation of
law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 
23

--------------------------------------------------------------------------------

 

(ee)           Accountants.  The Company’s present accounting firm is Asher &
Company, Ltd.  To the knowledge and belief of the Company, such accounting firm
is an independent registered public accounting firm as required by the Exchange
Act.
 
(ff)           Seniority.  Except for the Senior Debt, or as otherwise set forth
on Schedule 3.1(ff), as of the Closing Date, no Indebtedness or other claim
against the Company is senior to the Debentures in right of payment, whether
with respect to interest or upon liquidation or dissolution, or otherwise, other
than indebtedness secured by purchase money security interests (which is senior
only as to underlying assets covered thereby) and capital lease obligations
(which is senior only as to the property covered thereby).
 
(gg)           No Disagreements with Accountants and Lawyers.  Except as noted
in Schedule 3.1(gg): (i) there are no disagreements of any kind presently
existing, or reasonably anticipated by the Company to arise, between the Company
and the accountants and lawyers formerly or presently employed by the Company;
and (ii) the Company is current with respect to any fees owed to its accountants
and lawyers which could affect the Company’s ability to perform any of its
obligations under any of the Transaction Documents.
 
(hh)           Acknowledgment Regarding Purchasers’ Purchase of Securities.  The
Company acknowledges and agrees that each of the Purchasers is acting solely in
the capacity of an arm’s length purchaser with respect to the Transaction
Documents and the transactions contemplated thereby.  The Company further
acknowledges that no Purchaser is acting as a financial advisor or fiduciary of
the Company (or in any similar capacity) with respect to the Transaction
Documents and the transactions contemplated thereby and any advice given by any
Purchaser or any of their respective representatives or agents in connection
with the Transaction Documents and the transactions contemplated thereby is
merely incidental to the Purchasers’ purchase of the Securities.  The Company
further represents to each Purchaser that the Company’s decision to enter into
this Agreement and the other Transaction Documents has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 
24

--------------------------------------------------------------------------------

 

(ii)           Acknowledgment Regarding Purchasers’ Trading
Activity.  Notwithstanding anything in this Agreement or elsewhere herein to the
contrary (except for Sections 3.2(f) and 4.15 hereof), it is understood and
acknowledged by the Company that: (i) none of the Purchasers has been asked to
agree by the Company, nor has any Purchaser agreed, to desist from purchasing or
selling, long and/or short, securities of the Company, or “derivative”
securities based on securities issued by the Company or to hold the Securities
for any specified term, (ii) past or future open market or other transactions by
any Purchaser, specifically including, without limitation, Short Sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities, (iii) any Purchaser, and counter-parties in
“derivative” transactions to which any such Purchaser is a party, directly or
indirectly, may presently have a “short” position in the Common Stock and (iv)
each Purchaser shall not be deemed to have any affiliation with or control over
any arm’s length counter-party in any “derivative” transaction. The Company
further understands and acknowledges that (y) one or more Purchasers may engage
in hedging activities at various times during the period that the Securities are
outstanding, including, without limitation, during the periods that the value of
the Underlying Shares deliverable with respect to Securities are being
determined, and (z) such hedging activities (if any) could reduce the value of
the existing stockholders' equity interests in the Company at and after the time
that the hedging activities are being conducted.  The Company acknowledges that
such aforementioned hedging activities do not constitute a breach of any of the
Transaction Documents.
 
(jj)           Regulation M Compliance.  The Company has not, and to its
knowledge no one acting on its behalf has, (i) taken, directly or indirectly,
any action designed to cause or to result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
any of the Securities, (ii) sold, bid for, purchased, or paid any compensation
for soliciting purchases of, any of the securities of the Company, or (iii) paid
or agreed to pay to any Person any compensation for soliciting another to
purchase any other securities of the Company, other than, in the case of clauses
(ii) and (iii), compensation paid to the Collateral Agent.
 
3.2           Representations and Warranties of the Purchasers.  Each Purchaser,
for itself and for no other Purchaser, hereby represents and warrants as of the
date hereof and as of the Closing Date to the Company as follows:
 
(a)           Organization; Authority.  Such Purchaser if an entity, is an
entity duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization with full right, corporate or partnership
power and authority to enter into and to consummate the transactions
contemplated by the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of the
Transaction Documents and performance by such Purchaser of the transactions
contemplated by the Transaction Documents have been duly authorized by all
necessary corporate or similar action on the part of such Purchaser.  Each
Transaction Document to which a Purchaser is a party has been duly executed by
such Purchaser, and when delivered by such Purchaser in accordance with the
terms hereof, will constitute the valid and legally binding obligation of such
Purchaser, enforceable against it in accordance with its terms, except: (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

 
25

--------------------------------------------------------------------------------

 

(b)           Own Account.  Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities as principal
for its own account and not with a view to or for distributing or reselling such
Securities or any part thereof in violation of the Securities Act or any
applicable state securities law, has no present intention of distributing any of
such Securities in violation of the Securities Act or any applicable state
securities law and has no direct or indirect arrangement or understandings with
any other persons to distribute or regarding the distribution of such Securities
(this representation and warranty not limiting such Purchaser’s right to sell
the Securities pursuant to a Registration Statement or otherwise in compliance
with applicable federal and state securities laws) in violation of the
Securities Act or any applicable state securities law.  Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business.
 
(c)           Purchaser Status.  At the time such Purchaser was offered the
Securities, such Purchaser was, and as of the date hereof such Purchaser is, and
on each date on which such Purchaser exercises any Warrants or converts any
Debentures such Purchaser will be either: (i) an “accredited investor” as
defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities
Act or (ii) a “qualified institutional buyer” as defined in Rule 144A(a) under
the Securities Act.  Such Purchaser is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act.
 
(d)           Experience of Such Purchaser.  Such Purchaser, either alone or
together with his or its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Securities, and has so
evaluated the merits and risks of such investment.  Such Purchaser is able to
bear the economic risk of an investment in the Securities and, at the present
time, is able to afford a complete loss of such investment.
 
(e)           General Solicitation.  Such Purchaser is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.
 
(f)           Short Sales and Confidentiality Prior To The Date Hereof.  Other
than consummating the transactions contemplated hereunder, such Purchaser has
not directly or indirectly, nor has any Person acting on behalf of or pursuant
to any understanding with such Purchaser, executed any purchases or sales,
including Short Sales, of the securities of the Company during the period
commencing from the time that such Purchaser first received a term sheet
(written or oral) from the Company or any other Person representing the Company
setting forth the material terms of the transactions contemplated hereunder
until the date hereof (“Discussion Time”).  Notwithstanding the foregoing, in
the case of a Purchaser that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Purchaser’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Purchaser’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Securities covered by this Agreement.  Other than to
other Persons party to this Agreement, such Purchaser has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect short sales or similar transactions in the
future.

 
26

--------------------------------------------------------------------------------

 
 
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
 
4.1           Transfer Restrictions.
 
(a)           The Securities may only be disposed of in compliance with state
and federal securities laws.  In connection with any transfer of Securities
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act.  As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement.
 
(b)           The Purchasers agree to the imprinting, so long as is required by
this Section 4.1, of a legend on any of the Securities in the following form:
 
[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
[EXERCISABLE] [CONVERTIBLE]] HAS [NOT] BEEN REGISTERED WITH THE SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON
AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY.  THIS SECURITY [AND THE SECURITIES ISSUABLE UPON
[EXERCISE] [CONVERSION] OF THIS SECURITY] MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 
27

--------------------------------------------------------------------------------

 

The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Securities to a financial
institution that is an “accredited investor” as defined in Rule 501(a) under the
Securities Act and who agrees to be bound by the provisions of this Agreement
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured Securities to the pledgees or secured parties.  Such
a pledge or transfer would not be subject to approval of the Company and no
legal opinion of legal counsel of the pledgee, secured party or pledgor shall be
required in connection therewith.  Further, no notice shall be required of such
pledge.  At the appropriate Purchaser’s expense, the Company will execute and
deliver such reasonable documentation as a pledgee or secured party of
Securities may reasonably request in connection with a pledge or transfer of the
Securities , including, if the Securities are subject to registration pursuant
to Section 4.18, the preparation and filing of any required prospectus
supplement under Rule 424(b)(3) under the Securities Act or other applicable
provision of the Securities Act to appropriately amend the list of selling
stockholders thereunder.
 
(c)           Certificates evidencing the Underlying Shares shall not contain
any legend (including the legend set forth in Section 4.1(b) hereof): (i) while
a registration statement (including a Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Underlying Shares pursuant to Rule 144, or (iii) if such
Underlying Shares are eligible for sale under Rule 144, without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 as to such Underlying Shares and without volume or manner-of-sale
restrictions or (iv) if such legend is not required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission). The Company shall cause
its counsel to issue a legal opinion to the Transfer Agent if promptly after the
Effective Date required by the Transfer Agent to effect the removal of the
legend hereunder.  If all or any portion of a Debenture is converted or Warrant
is exercised at a time when there is an effective registration statement to
cover the resale of the Underlying Shares, or if such Underlying Shares may be
sold under Rule 144, without volume or manner-of-sale restrictions or if such
legend is not otherwise required under applicable requirements of the Securities
Act (including judicial interpretations and pronouncements issued by the staff
of the Commission) then such Underlying Shares shall be issued free of all
legends.  The Company agrees that following such time as such legend is no
longer required under this Section 4.1(c), it will, no later than three Trading
Days following the delivery by a Purchaser to the Company or the Transfer Agent
of a certificate representing Underlying Shares, as applicable, issued with a
restrictive legend (such third Trading Day, the “Legend Removal Date”), deliver
or cause to be delivered to such Purchaser a certificate representing such
shares that is free from all restrictive and other legends.  The Company may not
make any notation on its records or give instructions to the Transfer Agent that
enlarge the restrictions on transfer set forth in this Section 4.  Certificates
for Underlying Shares subject to legend removal hereunder shall be transmitted
by the Transfer Agent to the Purchaser by crediting the account of the
Purchaser’s prime broker with the Depository Trust Company System as directed by
such Purchaser.

 
28

--------------------------------------------------------------------------------

 

(d)           (i)           In addition to such Purchaser’s other available
remedies, the Company shall pay to a Purchaser, in cash, as partial liquidated
damages and not as a penalty, for each $1,000 of Underlying Shares (based on the
VWAP of the Common Stock on the date such Securities are submitted to the
Transfer Agent) delivered for removal of the restrictive legend and subject to
Section 4.1(c), $10 per Trading Day (increasing to $20 per Trading Day 5 Trading
Days after such damages have begun to accrue) for each Trading Day after the
second Trading Day following the Legend Removal Date (the “Legend Removal
Deadline”) until such certificate is delivered without a legend.  Nothing herein
shall limit such Purchaser’s right to pursue actual damages for the Company’s
failure to deliver certificates representing any Securities as required by the
Transaction Documents, and such Purchaser shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
 
(ii)           Notwithstanding anything to the contrary contained herein, if at
any time prior to the Senior Creditor Repayment (as defined in the July Senior
Lender Intercreditor Agreement) the Company is prohibited from paying, and the
Purchasers are prohibited from receiving, cash payments of liquidated damages
pursuant to Section 4.1(d)(i) above, at the option of each Purchaser on written
notice to the Company, such amounts otherwise payable in cash pursuant to
Section 4.1(d)(i) shall either accrue, or be payable in the form of shares of
Common Stock.  The price at which shares of Common Stock issuable in lieu of the
cash payment of liquidated damages hereunder shall be equal to the least of (x)
90% of the average of the 5 consecutive VWAPs immediately prior to the date of
the applicable Legend Removal Deadline, (y) 90% of the average of the 5
consecutive VWAPs immediately prior to the date such shares are actually issued,
and (z) the then applicable Conversion Price.
 
(e)           Each Purchaser, severally and not jointly with the other
Purchasers, agrees that such Purchaser will sell any Securities pursuant to
either the registration requirements of the Securities Act, including any
applicable prospectus delivery requirements, or an exemption therefrom, and that
if Securities are sold pursuant to a Registration Statement, they will be sold
in compliance with the plan of distribution set forth therein, and acknowledges
that the removal of the restrictive legend from certificates representing
Securities as set forth in this Section 4.1 is predicated upon the Company’s
reliance upon this understanding.

 
29

--------------------------------------------------------------------------------

 

4.2           Acknowledgment of Dilution.  The Company acknowledges that the
issuance of the Securities may result in dilution of the outstanding shares of
Common Stock, which dilution may be substantial under certain market
conditions.  The Company further acknowledges that, subject to the limitation
that the Company is under no obligation to issue Underlying Shares until the
Authorized Share Approval, its obligations under the Transaction Documents,
including, without limitation, its obligation to issue the Underlying Shares
pursuant to the Transaction Documents, are unconditional and absolute and not
subject to any right of set off, counterclaim, delay or reduction, regardless of
the effect of any such dilution or any claim the Company may have against any
Purchaser and regardless of the dilutive effect that such issuance may have on
the ownership of the other stockholders of the Company.
 
4.3           Furnishing of Information; Public Information.
 
(a)           From August 19, 2009 until the time that no Purchaser owns
Securities, the Company covenants to timely file (or obtain extensions in
respect thereof and file within  the applicable grace period) all reports to be
filed by the Company after the date hereof pursuant to the Exchange Act.  As
long as any Purchaser owns Securities, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Purchasers to sell the Securities under Rule
144.  The Company further covenants that it will take such further action as any
holder of Securities may reasonably request, to the extent required from time to
time to enable such Person to sell such Securities without registration under
the Securities Act within the requirements of the exemption provided by Rule
144. Upon a cashless exercise of the Warrant, the holding period for purpose of
Rule 144 shall tack back to the original date of issuance of such
Warrants.  Notwithstanding anything to the contrary contained herein, the
Company shall be under no obligation to file its delinquent Form 10-K for the
year ended December 31, 2008 or its delinquent Form 10-Q for the quarter ended
March 31, 2009 until August 14, 2009 (or August 19, 2009 if timely filing of a
Form 12b-25 is made).
 
(b)           At any time during the period commencing from the six (6) month
anniversary of the date hereof and ending at such time that all of the
Securities may be sold without the requirement for the Company to be in
compliance with Rule 144(c)(1) and otherwise without restriction or limitation
pursuant to Rule 144, if the Company shall fail for any reason to satisfy the
current public information requirement under Rule 144(c) (a “Public Information
Failure”) then, in addition to such Purchaser’s other available remedies, the
Company shall pay to a Purchaser, in cash, as partial liquidated damages and not
as a penalty, by reason of any such delay in or reduction of its ability to sell
the Securities, an amount in cash equal to two percent (2.0%) of the aggregate
Subscription Amount of such Purchaser’s Securities on the day of a Public
Information Failure and on every thirtieth (30th) day (pro rated for periods
totaling less than thirty days) thereafter until the earlier of (a) the date
such Public Information Failure is cured and (b) such time that such public
information is no longer required  for the Purchasers to transfer the Underlying
Shares pursuant to Rule 144.  The payments to which a Purchaser shall be
entitled pursuant to this Section 4.3(b) are referred to herein as “Public
Information Failure Payments.”  Public Information Failure Payments shall be
paid on the earlier of (i) the last day of the calendar month during which such
Public Information Failure Payments are incurred and (ii) the third (3rd)
Business Day after the event or failure giving rise to the Public Information
Failure Payments is cured.  In the event the Company fails to make Public
Information Failure Payments in a timely manner, such Public Information Failure
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. Nothing herein shall limit such Purchaser’s right to
pursue actual damages for the Public Information Failure, and such Purchaser
shall have the right to pursue all remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief.

 
30

--------------------------------------------------------------------------------

 

(c)           Notwithstanding anything to the contrary contained herein, if at
any time prior to the Senior Creditor Repayment (as defined in the July Senior
Lender Intercreditor Agreement) the Company is prohibited from paying, and the
Purchasers are prohibited from receiving, cash payments of liquidated damages
pursuant to Section 4.3(b) above, at the option of each Purchaser on written
notice to the Company, such amounts otherwise payable in cash pursuant to
Section 4.3(b) shall either accrue, or be payable in the form of shares of
Common Stock.  The price at which shares of Common Stock issuable in lieu of the
cash payment of liquidated damages hereunder shall be equal to the least of (x)
90% of the average of the 5 consecutive VWAPs immediately prior to the date of
the applicable Public Information Failure, (y) 90% of the average of the 5
consecutive VWAPs immediately prior to the date such shares are actually issued,
and (z) the then applicable Conversion Price.
 
4.4           Integration.  The Company shall not sell, offer for sale or
solicit offers to buy or otherwise negotiate in respect of any security (as
defined in Section 2 of the Securities Act) that would be integrated with the
offer or sale of the Securities to the Purchasers in a manner that would require
the registration under the Securities Act of the sale of the Securities to the
Purchasers or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
 
4.5           Conversion and Exercise Procedures.  Each of the Purchasers agrees
the he/she/it: (i)  will not convert their Debenture or exercise their Warrant
until such time as the Authorized Share Approval has occurred; and (ii) grants
to each executive officer of the Company an irrevocable proxy to vote all shares
of Common Stock owned by the Purchaser in favor of the Authorized Share
Approval.  Each of the form of Notice of Exercise included in the Warrants and
the form of Notice of Conversion included in the Debentures set forth the
totality of the procedures required of the Purchasers in order to exercise the
Warrants or convert the Debentures.  No additional legal opinion, other
information or instructions shall be required of the Purchasers to exercise
their Warrants or convert their Debentures.  The Company shall honor exercises
of the Warrants and conversions of the Debentures and shall deliver Underlying
Shares in accordance with the terms, conditions and time periods set forth in
the Transaction Documents.

 
31

--------------------------------------------------------------------------------

 

4.6           Securities Laws Disclosure; Publicity.  The Company shall, by 8:30
a.m. (New York City time) on or before the second Trading Day immediately
following the date hereof, issue a Current Report on Form 8-K disclosing the
material terms of the transactions contemplated hereby and including the
Transaction Documents as exhibits thereto.  The Company and each Purchaser shall
consult with each other in issuing any other press releases with respect to the
transactions contemplated hereby, and neither the Company nor any Purchaser
shall issue any such press release nor otherwise make any such public statement
without the prior consent of the Company, with respect to any press release of
any Purchaser, or without the prior consent of each Purchaser, with respect to
any press release of the Company, which consent shall not unreasonably be
withheld or delayed, except if such disclosure is required by law, in which case
the disclosing party shall promptly provide the other party with prior notice of
such public statement or communication.  Notwithstanding the foregoing, the
Company shall not publicly disclose the name of any Purchaser, or include the
name of any Purchaser in any filing with the Commission or any regulatory agency
or Trading Market, without the prior written consent of such Purchaser, except:
(a) as required by federal securities law in connection with (i) any
registration statement contemplated by Section 4.18 of this Agreement and (ii)
the filing of final Transaction Documents (including signature pages thereto)
with the Commission and (b) to the extent such disclosure is required by law or
Trading Market regulations, in which case the Company shall provide the
Purchasers with prior notice of such disclosure permitted under this clause (b).
 
4.7           Shareholder Rights Plan.  No claim will be made or enforced by the
Company or, with the consent of the Company, any other Person, that any
Purchaser is an “Acquiring Person” under any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or similar anti-takeover plan or arrangement in effect or hereafter adopted by
the Company, or that any Purchaser could be deemed to trigger the provisions of
any such plan or arrangement, by virtue of receiving Securities under the
Transaction Documents or under any other agreement between the Company and the
Purchasers.
 
4.8           Non-Public Information.  Except with respect to the material terms
and conditions of the transactions contemplated by the Transaction Documents,
the Company covenants and agrees that neither it, nor any other Person acting on
its behalf, will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.
 
4.9           Use of Proceeds.  Except as set forth on Schedule 4.9 attached
hereto, the Company shall use the net proceeds from the sale of the Securities
hereunder for working capital purposes and shall not use such proceeds for: (a)
the satisfaction of any portion of the Company’s debt (other than payment of
trade payables in the ordinary course of the Company’s business and prior
practices), (b) the redemption of any Common Stock or Common Stock Equivalents
or (c) the settlement of any outstanding litigation.

 
32

--------------------------------------------------------------------------------

 

4.10         Indemnification of Purchasers.   Subject to the provisions of this
Section 4.10, the Company will indemnify and hold each Purchaser and its
directors, officers, shareholders, members, partners, employees and agents (and
any other Persons with a functionally equivalent role of a Person holding such
titles notwithstanding a lack of such title or any other title), each Person who
controls such Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling person (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any breach of any of the representations,
warranties, covenants or agreements made by the Company in this Agreement or in
the other Transaction Documents or (b) any action instituted against a Purchaser
in any capacity, or any of them or their respective Affiliates, by any
stockholder of the Company who is not an Affiliate of such Purchaser, with
respect to any of the transactions contemplated by the Transaction Documents
(unless such action is based upon a breach of such Purchaser’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings such Purchaser may have with any such stockholder or any
violations by the Purchaser of state or federal securities laws or any conduct
by such Purchaser which constitutes fraud, gross negligence, willful misconduct
or malfeasance).  If any action shall be brought against any Purchaser Party in
respect of which indemnity may be sought pursuant to this Agreement, such
Purchaser Party shall promptly notify the Company in writing, and the Company
shall have the right to assume the defense thereof with counsel of its own
choosing reasonably acceptable to the Purchaser Party.  Any Purchaser Party
shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Purchaser Party except to the extent that (i)
the employment thereof has been specifically authorized by the Company in
writing, (ii) the Company has failed after a reasonable period of time to assume
such defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of such separate counsel, a material conflict on any material
issue between the position of the Company and the position of such Purchaser
Party, in which case the Company shall be responsible for the reasonable fees
and expenses of no more than one such separate counsel.  The Company will not be
liable to any Purchaser Party under this Agreement (y) for any settlement by a
Purchaser Party effected without the Company’s prior written consent, which
shall not be unreasonably withheld or delayed; or (z) to the extent, but only to
the extent that a loss, claim, damage or liability is attributable to any
Purchaser Party’s breach of any of the representations, warranties, covenants or
agreements made by such Purchaser Party in this Agreement or in the other
Transaction Documents.
 
4.11         Reservation and Listing of Securities.
 
(a)           Following the Authorized Share Approval, the Company shall
maintain a reserve from its duly authorized shares of Common Stock for issuance
pursuant to the Transaction Documents at least equal to the Required Minimum as
of such date.

 
33

--------------------------------------------------------------------------------

 

(b)           If, on any date after the date of the Authorized Share Approval,
the number of authorized but unissued (and otherwise unreserved) shares of
Common Stock is less than the Required Minimum on such date, then the Board of
Directors shall use commercially reasonable efforts to amend the Company’s
certificate or articles of incorporation to increase the number of authorized
but unissued shares of Common Stock to at least the Required Minimum at such
time, as soon as possible and in any event not later than the 75th day after
such date.
 
(c)           The Company shall, if applicable: (i) in the time and manner
required by the principal Trading Market, prepare and file with such Trading
Market an additional shares listing application covering a number of shares of
Common Stock at least equal to the Required Minimum on the date of such
application, (ii) take all steps necessary to cause such shares of Common Stock
to be approved for listing on such Trading Market as soon as possible
thereafter, (iii) provide to the Purchasers evidence of such listing and (iv)
maintain the listing of such Common Stock on any date at least equal to the
Required Minimum on such date on such Trading Market or another Trading Market.
 
(d)           In addition, the Company shall hold a special meeting of
shareholders (which may also be at the annual meeting of shareholders) at the
earliest practical date following the date hereof, and in any event within 50
calendar days following the clearance by the Securities and Exchange Commission
of the preliminary proxy statement previously filed by the Company (so that the
Company shall be permitted to mail its final proxy statement to its
shareholders) for the purpose of obtaining the Authorized Share Approval, with
the recommendation of the Company’s Board of Directors that such proposal be
approved, and the Company shall solicit proxies from its shareholders in
connection therewith in the same manner as all other management proposals in
such proxy statement and all management-appointed proxyholders shall vote their
proxies in favor of such proposal.  In addition, the Company agrees to use its
best efforts to promptly respond to any comments the Commission may have with
respect to the preliminary proxy statement.  If the Company does not obtain the
Authorized Share Approval at the first meeting, the Company shall call a meeting
every 30 days thereafter or adjourn the existing meeting and reconvene that
meeting every 30 days thereafter to seek Authorized Share Approval until the
earlier of the date the Authorized Share Approval is obtained or the Debentures
and Warrants are no longer outstanding.
 
(e)           The parties acknowledge that presently the Company’s Common Stock
is quoted on the Pink Sheets.  Following the filing by the Company of all
periodic filings with the SEC as necessary to return the Company’s Common Stock
for eligibility for resale pursuant to Rule 144, the Company agrees to use its
best efforts to reinstate the Common Stock for quotation on the OTC Bulletin
Board or to qualify its Common Stock for quotation on another Trading Market.
 
 
34

--------------------------------------------------------------------------------

 

4.12         Participation in Future Financing.
 
(a)           Other than the Senior Debt, from the date hereof until the date
that the Debentures are no longer outstanding, upon any issuance by the Company
or any of its Subsidiaries of Common Stock, Common Stock Equivalents,
Indebtedness (or a combination of units hereof) (a “Subsequent Financing”), the
Purchasers and holders of the Other Debentures, collectively (pro rata based on
their respective subscription amounts for the Debentures and Other Debentures)
shall have the right to participate in an amount of the Subsequent Financing
equal to 30% of the Subsequent Financing (the “Participation Maximum”) on the
same terms, conditions and price provided for in the Subsequent Financing.  For
purposes hereof, the “Debentures” shall be the debentures issued by the Company
pursuant to its Securities Purchase Agreement in July, 2009 and the “Other
Debentures” shall mean the debentures issued by the Company pursuant to its
Securities Purchase Agreement dated as of March 11, 2008 (and the exchange and
reissuance thereof as amended and restated debentures) and its Securities
Purchase Agreement dated as of November 19, 2008.
 
(b)           At least 5 Trading Days prior to the closing of the Subsequent
Financing, the Company shall deliver to each Purchaser a written notice of its
intention to effect a Subsequent Financing (“Pre-Notice”), which Pre-Notice
shall ask such Purchaser if it wants to review the details of such financing
(such additional notice, a “Subsequent Financing Notice”).  Upon the request of
a Purchaser, and only upon a request by such Purchaser, for a Subsequent
Financing Notice, the Company shall promptly, but no later than 1 Trading Day
after such request, deliver a Subsequent Financing Notice to such
Purchaser.  The Subsequent Financing Notice shall describe in reasonable detail
the proposed terms of such Subsequent Financing, the amount of proceeds intended
to be raised thereunder and the Person or Persons through or with whom such
Subsequent Financing is proposed to be effected and shall include a term sheet
or similar document relating thereto as an attachment.
 
(c)           Any Purchaser desiring to participate in such Subsequent Financing
must provide written notice to the Company by not later than 5:30 p.m. (New York
City time) on the 5th Trading Day after all of the Purchasers have received the
Pre-Notice that the Purchaser is willing to participate in the Subsequent
Financing, the amount of the Purchaser’s participation, and that the Purchaser
has such funds ready, willing, and available for investment on the terms set
forth in the Subsequent Financing Notice.  If the Company receives no notice
from a Purchaser as of such 5th Trading Day, such Purchaser shall be deemed to
have notified the Company that it does not elect to participate.
 
(d)           If by 5:30 p.m. (New York City time) on the 5th Trading Day after
all of the Purchasers have received the Pre-Notice, notifications by the
Purchasers of their willingness to participate in the Subsequent Financing (or
to cause their designees to participate) are, in the aggregate, less than the
total amount of the Subsequent Financing, then the Company may effect the
placement of the remaining portion of the Participation Maximum of such
Subsequent Financing on the terms and with the Persons set forth in the
Subsequent Financing Notice.
 
(e)           If by 5:30 p.m. (New York City time) on the 5th Trading Day after
all of the Purchasers have received the Pre-Notice, the Company receives
responses to a Subsequent Financing Notice from Purchasers seeking to purchase
more than the aggregate amount of the Participation Maximum, each such Purchaser
shall have the right to purchase its Pro Rata Portion (as defined below) of the
Participation Maximum.  “Pro Rata Portion” means the ratio of (x) the
Subscription Amount of Securities purchased on the Closing Date by a Purchaser
participating under this Section 4.12 and (y) the sum of the aggregate
Subscription Amounts of Securities purchased on the Closing Date by all
Purchasers participating under this Section 4.12.

 
35

--------------------------------------------------------------------------------

 

(f)           The Company must provide the Purchasers with a second Subsequent
Financing Notice, and the Purchasers will again have the right of participation
set forth above in this Section 4.12, if the Subsequent Financing subject to the
initial Subsequent Financing Notice is not consummated for any reason on the
terms set forth in such Subsequent Financing Notice within 30 Trading Days after
the date of the initial Subsequent Financing Notice.
 
(g)           Notwithstanding the foregoing, this Section 4.12 shall not apply
in respect of (i) an Exempt Issuance, or (ii) an underwritten public offering of
Common Stock.
 
4.13         Subsequent Equity Sales.
 
(a)           From the date hereof until 90 days after the Effective Date,
neither the Company nor any Subsidiary shall issue shares of Common Stock or
Common Stock Equivalents, except for the issuance of the July Debentures and
associated warrants called for in the July Debenture Purchase Agreement and the
VPP Debentures and associated warrants called for in the VPP Debentures Purchase
Agreement.  Notwithstanding anything to the contrary contained in the Debentures
or Warrants held by the undersigned, the issuance of the July Debentures and
associated warrants and any adjustment to the conversion price of the July
Debentures or the conversion price of any of the Other Debentures held by
purchasers of the July Debentures pursuant to the terms of the July Purchase
Agreement, shall constitute an “Exempt Issuance” for purposes of the July
Debentures and the Other Debentures.
 
(b)           From the date hereof until such time as no Purchaser holds any of
the Securities, the Company shall be prohibited from effecting or entering into
an agreement to effect any Subsequent Financing involving a Variable Rate
Transaction. “Variable Rate Transaction” means a transaction in which the
Company issues or sells (i) any debt or equity securities that are convertible
into, exchangeable or exercisable for, or include the right to receive
additional shares of Common Stock either (A) at a conversion price, exercise
price or exchange rate or other price that is based upon and/or varies with the
trading prices of or quotations for the shares of Common Stock at any time after
the initial issuance of such debt or equity securities or (B) with a conversion,
exercise or exchange price that is subject to being reset at some future date
after the initial issuance of such debt or equity security or upon the
occurrence of specified or contingent events directly or indirectly related to
the business of the Company or the market for the Common Stock or (ii) enters
into any agreement, including, but not limited to, an equity line of credit,
whereby the Company may sell securities at a future determined price. Any
Purchaser shall be entitled to obtain injunctive relief against the Company to
preclude any such issuance, which remedy shall be in addition to any right to
collect damages.

 
36

--------------------------------------------------------------------------------

 

(c)           Unless and until the Authorized Share Approval is obtained,
neither the Company nor any Subsidiary shall issue any Common Stock or Common
Stock Equivalents.  Any Purchaser shall be entitled to obtain injunctive relief
against the Company to preclude any such issuance, which remedy shall be in
addition to any right to collect damages.
 
(d)           Notwithstanding the foregoing, this Section 4.13 shall not apply
in respect of an Exempt Issuance, except that no Variable Rate Transaction shall
be an Exempt Issuance.
 
4.14         Equal Treatment of Purchasers.  Except as noted below, no
consideration (including any modification of any Transaction Document) shall be
offered or paid to any Person to amend or consent to a waiver or modification of
any provision of any of the Transaction Documents unless the same consideration
is also offered to all of the parties to the Transaction Documents. Further, the
Company shall not make any payment of principal or interest on the Debentures in
amounts which are disproportionate to the respective principal amounts
outstanding on the Debentures at any applicable time unless approved by the
Holders of at least 67% of the outstanding principal amount of the Debentures
then outstanding.  Notwithstanding anything to the contrary contained herein,
the Company shall be permitted: (i) to fund redemptions of the Second Tranche
Debentures to the extent permitted under Section 2.2 hereof; and (ii) with the
consent of the Collateral Agent, to repurchase in the aggregate not greater than
$250,000 of principal amount of debentures issued by the Company on such terms
and conditions they deem necessary and proper from any person or entity.  Each
First Tranche Debenture purchaser’s “Conversion Price Reduction Amount” shall be
an amount equal to five (5) times the Cash Subscription Amount paid by such
Holder for the Holder’s First Tranche Debenture(s), and each such Holder shall
have the right to lower the conversion price exercisable by such Holder to
fifteen cents per share (subject to adjustment in the same proportionate manner
as all other Conversion Price adjustments hereunder), subject to a maximum
aggregate principal amount of Other Debentures for which this applies equal to
the Conversion Price Reduction Amount.  For example if a Holder funded
$1,000,000 of Cash Subscription Amount for the First Tranche Debenture, and held
a March Debenture with a principal amount of $8,000,000, that Holder would be
entitled to convert up to $5,000,000 of the principal amount of the March
Debenture at fifteen cents per share (subject to adjustment for conversion price
adjustments).  In addition, if by September 30, 2009 the Company has not caused
pay down to Holders of the principal amount of their outstanding Second Tranche
Debentures of an amount equal to their original Cash Subscription Amounts for
their Second Tranche Debentures, then the conversion price for each of:(i) those
Second Tranche Debentures,  (ii) the First Tranche Debentures issued to those
Holders; and (iii) the exercise price of the July Warrants issued to those
Holders, shall be reduced to fifteen cents per share (subject to adjustment for
conversion price adjustments as provided herein).  Except for the adjustments in
conversion price benefitting the Holders of Second Tranche Debentures (and the
adjustments to their July Debentures, their July Warrants and their Other
Debentures set forth in this Section 4.14), none of the adjustments to the
exercise prices of the Debentures or Other Debentures per the terms of this
Section 4.14 shall adjust in any manner the number of shares purchasable under
or the exercise price of the Debentures, the Other Debentures, the Warrants or
the warrants issued to the holders of the Other Debentures.

 
37

--------------------------------------------------------------------------------

 

4.15           Short Sales and Confidentiality After The Date Hereof. Each
Purchaser, severally and not jointly with the other Purchasers, covenants that
neither it, nor any Affiliate acting on its behalf or pursuant to any
understanding with it, will execute any Short Sales during the period commencing
with the Discussion Time and ending at such time the transactions contemplated
by this Agreement are first publicly announced as described in Section 4.6. 
Each Purchaser, severally and not jointly with the other Purchasers, covenants
that until such time as the transactions contemplated by this Agreement are
publicly disclosed by the Company as described in Section 4.6, such Purchaser
will maintain the confidentiality of the existence and terms of this transaction
and the information included in the Transaction Documents and the Disclosure
Schedules.  Notwithstanding the foregoing, no Purchaser makes any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the time that the transactions
contemplated by this Agreement are first publicly announced as described in
Section 4.6; provided, however, each Purchaser agrees, severally and not jointly
with any other Purchasers, that they will not enter into any Net Short Sales (as
hereinafter defined) from the period commencing on the Closing Date and ending
on the date that is the earlier of (x) the 6-month anniversary of the Closing
Date or (y) the date that such Purchaser no longer holds any Debentures.  For
purposes of this Section 4.15, a “Net Short Sale” by any Purchaser shall mean a
sale of Common Stock by such Purchaser that is marked as a short sale and that
is made at a time when there is no equivalent offsetting long position in Common
Stock held by such Purchaser.  For purposes of determining whether there is an
equivalent offsetting long position in Common Stock held by the Purchaser,
Underlying Shares that have not yet been converted pursuant to the Debentures
and Warrant Shares that have not yet been exercised pursuant to the Warrants
shall be deemed to be held long by the Purchaser, and the amount of shares of
Common Stock held in a long position shall be all unconverted Underlying
Shares and unexercised Warrant Shares (ignoring any exercise limitations
included therein) issuable to such Purchaser on such date, plus any shares of
Common Stock or other Common Stock Equivalents (other than the unconverted
Underlying Shares and unexercised Warrant Shares described in this sentence)
otherwise then held by such Purchaser.  Notwithstanding the foregoing, in the
case of a Purchaser that is a multi-managed investment vehicle whereby separate
portfolio managers manage separate portions of such Purchaser’s assets and the
portfolio managers have no direct knowledge of the investment decisions made by
the portfolio managers managing other portions of such Purchaser’s assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
4.16           Form D; Blue Sky Filings.  The Company agrees to timely file a
Form D with respect to the Securities as required under Regulation D and to
provide a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Securities for, sale to the
Purchasers at the Closing under applicable securities or “Blue Sky” laws of the
states of the United States, and shall provide evidence of such actions promptly
upon request of any Purchaser.

 
38

--------------------------------------------------------------------------------

 

4.17           Capital Changes.  Until the one year anniversary of the Effective
Date, other than in connection with a Permitted Reverse Stock Split (as defined
below), the Company shall not undertake a reverse or forward stock split or
reclassification of the Common Stock without the prior written consent of the
Purchasers holding a majority in principal amount outstanding of the Debentures.
As used herein, a “Permitted Reverse Stock Split” is a reverse stock split of
the Common Stock that is approved on or before April 15, 2010 for purposes of
satisfying minimum bid requirements of the New York Stock Exchange, the Nasdaq
Capital Market, the Nasdaq Global Market or the Nasdaq Global Select Market, and
is effective contemporaneous with, or immediately prior to, the approval of the
Common Stock for listing on the New York Stock Exchange, the Nasdaq Capital
Market, the Nasdaq Global Market or the Nasdaq Global Select Market.
 
4.18           Registration Rights. If at any time after the date hereof, the
Company shall determine to prepare and file with the Commission a Registration
Statement relating to an offering for its own account or the account of others
of any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act), or their then equivalents, relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with stock option
or other employee benefit plans, then, subject to SEC Guidance (as defined in
the March Registration Rights Agreement) the Company shall send a written notice
of such determination to each Purchaser and, if within ten calendar days after
the date of delivery of such notice, any such Purchaser shall so request in
writing, the Company shall include in such Registration Statement all or any
part of the Underlying Shares as the Purchaser requests to be registered so long
as such Underlying Shares are proposed to be disposed of in the same manner as
those securities set forth in the Registration Statement, subject to pro rata
cutback of the Purchasers (based upon the respective amounts of their Underlying
Shares that are proposed for registration) and all other security holders
proposed to be included in such Registration Statement, to the extent that all
of the shares proposed for registration shall not be permitted due to SEC
Guidance with respect to Rule 415.  The Company shall use its best efforts to
cause any Registration Statement to be declared effective by the Commission as
promptly as is possible following it being filed with the Commission and to
remain effective until all Underlying Shares subject thereto have been
sold.  All fees and expenses incident to the performance of or compliance with
this Section 4.18 by the Company shall be borne by the Company whether or not
any Underlying Shares are sold pursuant to the Registration Statement.  The
Company shall indemnify and hold harmless the Purchasers, the officers,
directors, members, partners, agents, brokers, investment advisors and employees
of each of them, each person who controls the Purchasers (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act), and the
officers, directors, members, shareholders, partners, agents and employees of
each such controlling person, to the fullest extent permitted by applicable law,
from and against any and all losses, claims, damages, liabilities, costs
(including, without limitation, reasonable attorneys’ fees) and expenses
(collectively, the “Losses”), as incurred, arising out of or relating to (i) any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any prospectus included therein or any form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any prospectus or form of prospectus or
supplement thereto, in light of the circumstances under which they were made)
not misleading or (ii) any violation or alleged violation by the Company of the
Securities Act, the Exchange Act or any state securities law, or any rule or
regulation thereunder, in connection with the performance of its obligations
under this Section 4.18, except to the extent, but only to the extent, that such
untrue statements or omissions referred to in (i) above are based solely upon
information regarding such Purchaser furnished in writing to the Company by such
Purchaser expressly for use therein, or to the extent that such information
relates to such Purchaser or such Purchaser’s proposed method of distribution of
Underlying Shares and was reviewed and expressly approved in writing by such
Purchaser expressly for use in the Registration Statement, such prospectus or
such form of prospectus or in any amendment or supplement thereto. The rights of
the Purchasers under this Section 4.18 shall survive until all Underlying Shares
have been either registered under a Registration Statement or been sold pursuant
to an exemption to the registration requirements of the Securities Act.

 
39

--------------------------------------------------------------------------------

 

4.19         Removal of Subordination Legend.   Following the Senior Creditor
Repayment (as defined in the July Senior Lender Intercreditor Agreement), within
3 Business Days of a written request from any Purchaser, the Company hereby
agrees to issue such Purchaser a replacement Debenture, without the restrictive
legend referencing the July Senior Lender Intercreditor Agreement, and otherwise
in the same form of such Purchaser’s Debenture.
 
4.20         Certain Permitted Payments under the July Senior Lender
Intercreditor Agreement.  In connection with “Permitted Payments” (as defined in
the July Senior Lender Intercreditor Agreement) pursuant to Section 2(c)(iv)
thereunder, no less than ten (10) days prior to the due date of such Monthly
Redemption Amounts (as defined in the Debentures) as described in such Section,
the Company agrees to deliver each Purchaser a written certification of
compliance with the financial covenants under the Senior Lender Loan Agreement
for the month prior to the date such Monthly Redemption Amount is due, and if
requested in writing by a Purchaser and subject to Section 4.8 hereunder,
calculations in reasonable detail evidencing compliance with such financial
covenants.
 
4.21         Insurance. The Company agrees to use its best efforts to purchase a
key man insurance policy on the life of Patrick C. Shutt in an amount of not
less than $15,000,000 within 90 days following the date of this Agreement or
such later date as is mutually agreeable to the Collateral Agent, and to
maintain such policy or a replacement policy in force and effect for so long as
the Debentures remain outstanding.
 
4.22         Affirmative Covenants.  The Company agrees to provide to Aequitas
or the successor Collateral Agent named under the Security Agreement the
following items at the following times (or the next business day if such date
falls on a holiday), until the Debentures have been retired (unless specifically
noted to the contrary below or waived by the Collateral Agent):
 
(a)           A weekly cash model by the close of business each Tuesday, that
incorporates cash receipts, weekly dashboard and sales pipeline report, to be
provided for the term of the Debentures unless otherwise agreed to between
Aequitas and the Company.
 
(b)           Monthly internally prepared financial statements by the 15th
business day of the following month, together with a report on the variances to
budget and the monthly pipeline report.

 
40

--------------------------------------------------------------------------------

 

(c)           Quarterly updated 18 month model using the format mutually agreed
to between the Company and Aequitas, together with a report on variances between
the model and the one prepared for the prior quarter, to be delivered no later
than 15 business days following the end of each calendar quarter.
 
(d)           An updated cost reduction and reorganization plan, no later than
20 days following the Closing Date.
 
(e)           A weekly update of the following: (i) accounts payable
disbursements relating to the Vendor Payment Plan budget for the prior two week
period; and (ii) no later than each of September 15, 2009, November 10, 2009 and
January 5, 2010, the Company shall provide an updated Vendor Payment Plan budget
describing payments for the next 8 week period, all in form and substance
reasonably satisfactory to Collateral Agent.


The Company also agrees that for so long as the Debentures are outstanding,
Aequitas or its designee shall have observation rights (to attend in person or
by telephonic conference call) for the weekly cash meetings and the right to
attend all meetings of the Company’s board of directors, in person or by
telephonic conference call.
 
ARTICLE V.
MISCELLANEOUS
 
5.1         Termination.  This Agreement may be terminated by any Purchaser, as
to such Purchaser’s obligations hereunder only and without any effect whatsoever
on the obligations between the Company and the other Purchasers, by written
notice to the other parties, if the Closing has not been consummated on or
before July 31, 2009; provided, however, that such termination will not affect
the right of any party to sue for any breach by the other party (or parties).
 
5.2         Fees and Expenses.  At the Closing and on the three and the six
month anniversaries thereafter, the Company has agreed to pay to Aequitas those
fees set forth in Section 2.2(a)(viii). The Company shall deliver to each
Purchaser, prior to the Closing, a completed and executed copy of the Closing
Statement attached hereto as Annex A.  Except as expressly set forth in the
Transaction Documents to the contrary, each party shall pay the fees and
expenses of its advisers, counsel, accountants and other experts, if any, and
all other expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement.  The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of any Securities to the Purchasers.
 
5.3         Entire Agreement.  The Transaction Documents, together with the
exhibits and schedules thereto, contain the entire understanding of the parties
with respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 
41

--------------------------------------------------------------------------------

 

5.4           Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of: (a) the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number set forth on the signature pages attached hereto prior to 5:30
p.m. (New York City time) on a Trading Day, (b) the next Trading Day after the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto on a
day that is not a Trading Day or later than 5:30 p.m. (New York City time) on
any Trading Day, (c) the second Trading Day following the date of mailing, if
sent by U.S. nationally recognized overnight courier service or (d) upon actual
receipt by the party to whom such notice is required to be given.  The address
for such notices and communications shall be as set forth on the signature pages
attached hereto.
 
5.5           Amendments; Waivers.  No provision of this Agreement or right
under this Agreement  may be waived, modified, supplemented or amended except in
a written instrument signed by the Company and the Purchasers holding at least
67% of the aggregate principal amount of the Debentures then outstanding.  No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.
 
5.6           Headings.  The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.
 
5.7           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and permitted
assigns.  The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of each Purchaser (other than by
merger).  Any Purchaser may assign any or all of its rights under this Agreement
to any Person to whom such Purchaser assigns or transfers any Securities,
provided that such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions of the Transaction Documents that
apply to the “Purchasers.”
 
5.8           No Third-Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.10.

 
42

--------------------------------------------------------------------------------

 

5.9           Governing Law.  All questions concerning the construction,
validity, enforcement and interpretation of the Transaction Documents shall be
governed by and construed and enforced in accordance with the internal laws of
the State of New York, without regard to the principles of conflicts of law
thereof.  Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of New York.  Each party hereby irrevocably submits
to the exclusive jurisdiction of the state and federal courts sitting in the
City of New York, Borough of Manhattan for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein (including with respect to the enforcement of any of the
Transaction Documents), and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such court, that such suit, action or proceeding is
improper or is an inconvenient venue for such proceeding.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof.  Nothing contained herein shall be deemed to limit
in any way any right to serve process in any other manner permitted by law.   If
either party shall commence an action or proceeding to enforce any provisions of
the Transaction Documents, then the prevailing party in such action or
proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such action or proceeding.
 
5.10           Survival.  The representations and warranties shall survive the
Closing and the delivery of the Securities for the applicable statute of
limitations.
 
5.11           Execution.  This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
5.12           Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.
 
5.13           Rescission and Withdrawal Right.  Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) any of
the other Transaction Documents, whenever any Purchaser exercises a right,
election, demand or option under a Transaction Document and the Company does not
timely perform its related obligations within the periods therein provided, then
such Purchaser may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights; provided,
however, that in the case of a rescission of a conversion of a Debenture or
exercise of a Warrant, the Purchaser shall be required to return any shares of
Common Stock subject to any such rescinded conversion or exercise notice.

 
43

--------------------------------------------------------------------------------

 

5.14           Replacement of Securities.  If any certificate or instrument
evidencing any Securities is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof (in the case of mutilation), or in lieu of and substitution
therefor, a new certificate or instrument, but only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction.  The
applicant for a new certificate or instrument under such circumstances shall
also pay any reasonable third-party costs (including customary indemnity)
associated with the issuance of such replacement Securities.
 
5.15           Remedies.  In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Purchasers and the Company will be entitled to specific performance under the
Transaction Documents.  The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations contained in the Transaction Documents and hereby agrees to waive
and not to assert in any action for specific performance of any such obligation
the defense that a remedy at law would be adequate.
 
5.16           Payment Set Aside. To the extent that the Company makes a payment
or payments to any Purchaser pursuant to any Transaction Document or a Purchaser
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
 
5.17           Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Purchaser in order to enforce any right or remedy under any Transaction
Document.  Notwithstanding any provision to the contrary contained in any
Transaction Document, it is expressly agreed and provided that the total
liability of the Company under the Transaction Documents for payments in the
nature of interest shall not exceed the maximum lawful rate authorized under
applicable law (the “Maximum Rate”), and, without limiting the foregoing, in no
event shall any rate of interest or default interest, or both of them, when
aggregated with any other sums in the nature of interest that the Company may be
obligated to pay under the Transaction Documents exceed such Maximum Rate.  It
is agreed that if the maximum contract rate of interest allowed by law and
applicable to the Transaction Documents is increased or decreased by statute or
any official governmental action subsequent to the date hereof, the new maximum
contract rate of interest allowed by law will be the Maximum Rate applicable to
the Transaction Documents from the effective date forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Purchaser with respect to indebtedness evidenced by the Transaction Documents,
such excess shall be applied by such Purchaser to the unpaid principal balance
of any such indebtedness or be refunded to the Company, the manner of handling
such excess to be at such Purchaser’s election.

 
44

--------------------------------------------------------------------------------

 

5.18           Independent Nature of Purchasers’ Obligations and Rights.  The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance or non-performance of the obligations
of any other Purchaser under any Transaction Document.  Except as noted below,
contained herein or in any other Transaction Document, and no action taken by
any Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as
a partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  Notwithstanding the foregoing, the terms of the Security
Agreement, which include the rights of the Collateral Agent to act on behalf of
all of the holders of Debentures shall govern, and each Holder agrees that so
long as a Collateral Agent remains in place under the Security Agreement, it
will not take independent action to enforce its rights under the Security
Agreement.  Each Purchaser shall be entitled to independently protect and
enforce its rights (except as noted above), including, without limitation, the
rights arising out of this Agreement or out of the other Transaction Documents,
and it shall not be necessary for any other Purchaser to be joined as an
additional party in any proceeding for such purpose.  Each Purchaser has been
represented by its own separate legal counsel in their review and negotiation of
the Transaction Documents.  The Company has elected to provide all Purchasers
with the same terms and Transaction Documents for the convenience of the Company
and not because it was required or requested to do so by the Purchasers.
 
5.19           Liquidated Damages.  The Company’s obligations to pay any partial
liquidated damages or other amounts owing under the Transaction Documents is a
continuing obligation of the Company and shall not terminate until all unpaid
partial liquidated damages and other amounts have been paid notwithstanding the
fact that the instrument or security pursuant to which such partial liquidated
damages or other amounts are due and payable shall have been canceled.
 
5.20           Saturdays, Sundays, Holidays, etc.  If the last or appointed day
for the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then such action may be taken or such right
may be exercised on the next succeeding Business Day.
 
5.21           Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices in any Transaction Document
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, stock combinations and other similar transactions of the Common Stock
that occur after the date of this Agreement.

 
45

--------------------------------------------------------------------------------

 

5.22           WAIVER OF JURY TRIAL.  IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.
 
[SIGNATURE PAGES FOLLOW]

 
46

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.


CAPITAL GROWTH SYSTEMS, INC.
 
Address for Notice:
         
Attention Chief Executive Officer
   
200 S. Wacker, Suite 1650
   
Chicago, Illinois 60606
         
Facsimile: 312-673-2422
By:
/s/ Patrick Shutt
     
Name:  Patrick Shutt
     
Title:  CEO
   
With a copy to (which shall not constitute notice):
   
Shefsky & Froelich Ltd.
   
111 E. Wacker Dr., Suite 2800
   
Chicago, Illinois 60601
   
Facsimile: 312-275-7569
   



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 
47

--------------------------------------------------------------------------------

 